EXHIBIT 10.28

EMPLOYMENT AGREEMENT

THIS AGREEMENT, dated and effective as of May 9, 2003, is made and entered into
by and between AmeriCredit Financial Services, Inc., a Delaware corporation
(“Employer”), AmeriCredit Corp., a Texas corporation, and Brian Mock
(hereinafter referred to as “Employee”).

WHEREAS, Employer desires to induce Employee to continue as an employee of
Employer to provide the necessary leadership and management skills that are
important to the success of Employer. Employer believes that retaining the
Employee’s services as an employee of Employer and the benefits of his business
experience are of material importance to Employer.

NOW, THEREFORE, in consideration of Employee’s employment by Employer and the
mutual promises and covenants contained herein, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto intend by this Agreement to
specify the terms and conditions of Employee’s employment relationship with
Employer and the post-employment obligations of Employee.

1. General Duties of Employer and Employee:

1.1. Employer agrees to employ Employee and Employee agrees to accept employment
by Employer and to serve Employer in the following capacity, upon the terms and
conditions set forth herein:

Executive Vice President, Consumer Services

The duties and responsibilities of Employee shall include such duties as may
from time-to-time be assigned to Employee by the Board of Directors of Employer
or AmeriCredit Corp., any duly authorized committees thereof or an authorized
officer of Employer or AmeriCredit Corp. The executive capacity that Employee
shall hold during the term hereof shall be that position as determined by the
Board of Directors of Employer or any duly authorized committees thereof from
time-to-time in their sole discretion. While employed hereunder, the initial
position that Employee shall hold (until such time as such position may be
changed as aforesaid) shall be the position set forth above in this Section 1.1.

1.2. While employed hereunder, Employee shall obey the lawful directions of the
Board of Directors of Employer or AmeriCredit Corp., any duly authorized
committees thereof or any authorized officers of Employer or AmeriCredit Corp.
and shall use his best efforts to promote the interests of Employer and
AmeriCredit Corp. and to maintain and to promote the reputation thereof. While
employed hereunder, Employee shall devote his time, efforts, skills and
attention to the affairs of Employer and AmeriCredit Corp. in order that he
shall faithfully perform his duties and obligations hereunder and such as may be
assigned to or vested in him by the Board of Directors of Employer or
AmeriCredit Corp., any duly authorized committees thereof or any duly authorized
officer of Employer or AmeriCredit Corp..

1.3. During the term of this Agreement, Employee may from time to time engage in
any businesses or activities that do not compete directly and materially with
Employer or AmeriCredit Corp. and any of their subsidiaries, provided that such
businesses or activities do not materially interfere with his performance of the
duties assigned to him in compliance with this Agreement by the Board of
Directors of Employer or AmeriCredit Corp., any duly authorized committees
thereof or any authorized officer of Employer or AmeriCredit Corp. In any event,
Employee is permitted to (i) invest his personal assets as a passive investor in
such form or manner as will not contravene the best interests of Employer or
AmeriCredit Corp., (ii) participate in various charitable efforts, or
(iii) serve as a director or officer of any other entity or organization when
such position has previously been approved by the Board of Directors of Employer
or AmeriCredit Corp.



--------------------------------------------------------------------------------

2. Compensation and Benefits:

2.1. As compensation for services to Employer and AmeriCredit Corp., Employer
shall pay to Employee during the term of this Agreement a salary at an annual
rate to be fixed from time to time by the Board of Directors of Employer or any
duly authorized committee thereof, which annual rate shall initially be $260,000
on a per annum basis. The salary shall be payable in equal biweekly
installments, subject only to such payroll and withholding deductions as may be
required by law and other deductions applied generally to employees of Employer
for insurance and other employee benefit plans. The Board of Directors of
Employer, or any authorized committee or officer of Employer, shall review
Employee’s overall annual compensation at least annually, with a view to
ascertaining the adequacy thereof and such compensation may be increased (but
not decreased) by the Board of Directors of Employer from time to time by an
amount that in the opinion of the Board of Directors of Employer is justified by
Employee’s performance.

2.2. Upon Employee furnishing to Employer customary and reasonable documentary
support (such as receipts or paid bills) evidencing costs and expenses incurred
by him in the performance of his services and duties hereunder (including,
without limitation, travel and entertainment expenses) and containing sufficient
information to establish the amount, date, place and essential character of the
expenditure, Employee shall be reimbursed for such costs and expenses in
accordance with Employer’s normal expense reimbursement policy. Employee shall
be entitled to participate in all group life, health and medical insurance
plans, stock option plans and other stock programs and compensation plans and
such other benefits, plans or programs (specifically including the Employee
Stock Purchase Plan and the 401k Plan) as may be from time to time specifically
adopted and approved by Employer for employees generally.

2.3. Employee shall be entitled to such vacation, holiday, and (subject to the
provisions of Section 6.3 hereof) other paid or unpaid leave of absence as is
consistent with Employer’s normal policies or as otherwise approved by the Board
of Directors of Employer.

2.4. As long as this Agreement in is effect, Employer agrees to provide and
maintain life insurance coverage on the life of Employee in the face amount of
$300,000, with proceeds thereunder payable to such beneficiaries as Employee may
designate, and Employer agrees to pay all premiums on such policy. Coverage
shall continue throughout the employment term hereof. Such coverage may consist
of term, group term, whole life or any other form of coverage selected by
Employer in its sole discretion and may be with such insurers as Employer may
select.

3. Preservation of Business; Fiduciary Responsibility:

Employee shall use his best efforts to preserve the business and organization of
Employer and AmeriCredit Corp., to keep available to Employer and AmeriCredit
Corp. the services of present employees and to preserve the business relations
of Employer and AmeriCredit Corp. with dealers, retailers, suppliers,
distributors, customers and others. Employee shall not commit any act, or in any
way assist others to commit any act, that would injure Employer or AmeriCredit
Corp. So long as Employee is employed by Employer, Employee shall observe and
fulfill proper standards of fiduciary responsibility attendant upon his service
and office.

 

- 2 -



--------------------------------------------------------------------------------

4. Employee’s Obligation to Refrain From Using or Disclosing Information:

4.1. As part of Employee’s fiduciary duties to Employer and AmeriCredit Corp.,
Employee agrees, both during the term of this Agreement and thereafter, to
protect, preserve the confidentiality of and safeguard the Trade Secrets (as
defined below) of Employer and AmeriCredit Corp. and, except as may be expressly
required by Employer, Employee shall not, either during his employment or
thereafter, directly or indirectly, use for his own benefit or for the benefit
of another, or disclose to another, any of such Trade Secrets. As used herein,
the term “Trade Secrets” shall mean data, information, discoveries, techniques
and information that (i) has been developed by Employer and/or AmeriCredit Corp.
and are confidential and proprietary to Employer and/or AmeriCredit Corp., and
(ii) has not been publicly disclosed or disseminated by Employer or AmeriCredit
Corp., including, but not limited to, any technical and scientific information,
any information relating to software architecture, design or code, any research
and development information, any plans or projections, any customer lists,
supplier lists, customer data analyses, accounting and financial information,
cost/pricing information, formulae or information pertaining to scorecard
development or analyses.

4.2. Upon termination of his employment with Employer, or at any other time upon
request, Employee shall immediately deliver to Employer all documents embodying
any Trade Secrets, as defined above.

 

- 3 -



--------------------------------------------------------------------------------

5. Initial Term; Extensions of the Term:

5.1. The initial term of this Agreement shall commence on the effective date
hereof and shall end on the third anniversary of the effective date.

5.2. The term of this Agreement shall automatically be extended for additional
one-year periods commencing on the anniversary hereof and on each anniversary
thereafter, unless either Employee or Employer gives written notice to the other
on or before any December 31 of his or its intention not to extend this
Agreement. Notwithstanding anything to the contrary contained herein, it is the
intention of the parties hereto that, unless and until such notice of
non-extension is provided by either Employer or Employee as provided in the
immediately preceding sentence (or unless this Agreement is terminated pursuant
to the terms hereof), as of each anniversary date hereafter the term of this
Agreement shall be extended so as to provide for a prospective three-year
employment term as of each such date.

6. Termination other than by Expiration of the Term: Employer or Employee may
terminate Employee’s employment under this Agreement at any time, but only on
the following terms:

6.1. Employee may terminate his employment under this Agreement at any time upon
at least ninety (90) days’ prior written notice to Employer.

6.2. Employer may terminate Employee’s employment under this Agreement at any
time, without prior notice, for “due cause” upon the good faith determination by
the Board of Directors of Employer or AmeriCredit Corp. that “due cause” exists
for the termination of the employment relationship. As used herein, the term
“due cause” shall mean any of the following events:

(i) any intentional misapplication by Employee of Employer’s or AmeriCredit
Corp.’s funds, or any other act of dishonesty injurious to Employer or
AmeriCredit Corp. committed by Employee; or

(ii) Employee’s conviction of a crime involving moral turpitude; or

(iii) Employee’s use or possession of any controlled substance or abuse of
alcoholic beverages; or

(iv) Employee’s breach, non-performance or non-observance of any of the terms of
this Agreement if such breach, non-performance or non-observance shall continue
beyond a period of ten (10) days immediately after notice thereof by Employer to
Employee; or

(v) any other action by the Employee involving willful and deliberate
malfeasance or gross negligence in the performance of Employee’s duties.

6.3. In the event Employee is incapacitated by accident, sickness or otherwise
so as to render Employee mentally or physically incapable of performing the
services required under Section 1 of this Agreement for a period of one hundred
eighty (180) consecutive days, and such incapacity is confirmed by the written
opinion of two (2) practicing medical doctors licensed by and in good standing
in the state in which they maintain offices for the practice of medicine, upon
the expiration of such period or at any time reasonably thereafter, or in the
event of Employee’s death, Employer may terminate Employee’s employment under
this Agreement upon giving Employee or his legal representative written notice
at least thirty (30) day’s prior to the termination date. Employee agrees, after
written notice by the Board of Directors of Employer, a duly authorized
committee thereof or any officer of Employer, to submit to examinations by such
practicing medical doctors selected by the Board of Directors of Employer, a
duly authorized committee thereof or any officer of Employer.

 

- 4 -



--------------------------------------------------------------------------------

6.4. Employer may terminate Employee’s employment under this Agreement at any
time for any reason whatsoever, even without “due cause,” by giving a written
notice of termination to Employee, in which case the employment relationship
shall terminate immediately upon the giving of such notice; provided, however,
that nothing in this Section 6.4 shall terminate the obligations of Employer
under Section 7.3, or the obligations of Employee under Sections 4, 8 and/or 9.

7. Effect of Termination:

7.1. In the event the employment relationship is terminated (a) by Employee’s
refusal to continue his employment under the terms and conditions of this
Agreement, or (b) by Employer for “due cause” pursuant to Section 6.2 hereof,
all compensation and benefits shall cease as of the date of termination, other
than: (i) those benefits that are provided by retirement and benefit plans and
programs specifically adopted and approved by Employer or AmeriCredit Corp. for
Employee that are earned and vested by the date of termination, and
(ii) Employee’s pro rata annual salary through the date of termination.
Employee’s right to exercise stock options and Employee’s rights in other stock
plans, if any, shall remain governed by the terms and conditions of the
appropriate stock plan.

7.2. If Employee’s employment relationship is terminated pursuant to Section 6.3
hereof due to Employee’s incapacity or death, Employee (or, in the event of
Employee’s death, Employee’s legal representative) will be entitled to those
benefits that are provided by retirement and benefits plans and programs
specifically adopted and approved by Employer or AmeriCredit Corp. for Employee
that are earned and vested at the date of termination and, even though no longer
employed by Employer, shall continue to receive the salary compensation (payable
in the manner as prescribed in the second sentence of Section 2.1) for twelve
(12) months following the date of termination. Employee (or, in the event of
Employee’s death, Employee’s legal representative) shall not, however, be
entitled to any bonuses not yet paid at the date of the termination of
employment. Employee’s right to exercise stock options and Employee’s rights in
other stock plans, if any, shall remain governed by the terms and conditions of
the appropriate stock plans.

7.3. If Employer (1) terminates the employment of Employee other than pursuant
to Section 6.2 hereof for “due cause” or other than for a disability or death
pursuant to Section 6.3 hereof, (2) demotes Employee to a non-officer position,
or (3) decreases Employee’s salary or reduces the employee benefits and
perquisites below the level provided for by the terms of Section 2 hereof, other
than as a result of any amendment or termination of any employee and/or
executive benefit plan or arrangement, which amendment or termination is
applicable to all employees of Employer or AmeriCredit Corp., then such action
by Employer, unless consented to in writing by Employee, shall be deemed to be a
constructive termination by Employer of Employee’s employment (a “Constructive
Termination”). In the event of a Constructive Termination, the Employee shall be
entitled to receive, in a lump sum within 30 days after the date of the
Constructive Termination, an amount equal to one year’s salary (undiscounted) in
effect immediately prior to the event giving rise to the Constructive
Termination. For purposes of this Section 7.3, the term “salary” shall mean the
annual rate of compensation, excluding any bonuses, provided to Employee under
Section 2.1 hereof immediately prior to the event giving rise to the
Constructive Termination. In the event of such Constructive Termination, all
other rights and benefits Employee may have under the employee benefit plans and
arrangements of Employer generally shall be determined in accordance with the
terms and conditions of such plans and arrangements.

 

- 5 -



--------------------------------------------------------------------------------

8. Employee’s Non-Competition Obligation:

8.1. Employee acknowledges and agrees that he serves in a special capacity for
Employer and pursuant to which he will acquire unique knowledge of the
operations and business of Employer and, as such, will not be engaged in a
common calling. During the existence of Employee’s employment and, if the
employment of Employee is terminated by Employer for any reason pursuant to
Section 6.2 or Section 6.4, or Employee voluntarily terminates his employment,
for a period of one (1) year from the date on which he shall cease to be
employed by Employer (the “Noncompetition Period”), Employee shall not, acting
alone or in conjunction with others, directly or indirectly, and whether as
principal, agent, officer, director, partner, employee, consultant, broker,
dealer or otherwise, engage in the following activities, businesses or
practices: (i) develop, maintain, manage, evaluate, analyze or implement
collection, loan accounting or customer service systems, processes, policies and
procedures, databases containing information, statistics and other data related
to credit or other losses, delinquencies, loss reserves, chargeoffs,
repossessions and cashflows related to Non-Prime Credit Products, as defined
below; (ii) analyze, review, evaluate, underwrite, collect or service Non-Prime
Credit Products; (iii) contact, canvass, or communicate with motor vehicle
dealers (or the employees, principals, agents or representatives of such
persons) for the purpose of marketing Non-Prime Credit Products; (iv) review,
evaluate, rank, provide lists or market to motor vehicle dealerships;
(v) otherwise solicit, canvass or accept any business or transaction for or from
any other company or business in competition with the business of Subsidiary; or
(vi) direct, supervise, assist or manage other persons engaging in the
activities described in subsections (i) through (v) above. For purposes of this
Agreement, the term “Non-Prime Credit Products” shall include (a) loans made to
or in respect of consumers, whether directly or indirectly, for the purchase of
motor vehicles (including, but not limited to, the purchase by Employer of motor
vehicle retail installment contracts originated by motor vehicle dealers,
retailers or other creditors) that are generally know in the credit industry as
“non-prime,” “sub-prime” or otherwise not considered “A-tier” credits, (b) other
consumer loans, leases, and revolving credit arrangements, offers or extensions
(including, but not limited to, credit cards and similar revolving debt
instruments) made to or in respect of “non-prime” borrowers or consumers;
provided, however, that Non-Prime Credit Products shall only include such loans,
credit extensions, leases and other arrangements to the extent Employer or an
affiliate of Employer is engaged at the time of Employee’s termination, or
intends to engage within six months after Employee’s termination, in providing
or offering such loans, extensions, leases or other arrangements.

8.2. It is the desire and intent of the parties that the provisions of
Section 8.1 shall (a) be enforced to the fullest extent permissible under the
laws and public policies of the state determined pursuant to Section 10.6
hereof, and (b) only restrict Employee’s activities or practices directly or
indirectly related to Non-Prime Credit Products, as defined above, and shall not
restrict Employee’s activities with respect to consumer or commercial financial
services or loan products other than Non-Prime Credit Products. If any
particular portion of Section 8.1 shall be adjudicated to be invalid or
unenforceable, Section 8.1 shall be deemed amended to (i) reform the particular
portion to provide for such maximum restrictions as will be valid and
enforceable or if that is not possible, then (ii) delete therefrom the portion
thus adjudicated to be invalid or unenforceable.

 

- 6 -



--------------------------------------------------------------------------------

8.3. Employee acknowledges and agrees that Employer would be irreparably harmed
and economically disadvantaged if Employee were to engage in any activities
prohibited by Section 8.1 on behalf of any entity in competition with the
business of Employer during the Noncompetition Period. Employee further
acknowledges and agrees that the scope of his/her activities on behalf of
Employer is integral to the success of Employer’s business activities in all
states, cities, metropolitan areas and geographic locations in which Employer
transacts business (which area, as of the date of this Agreement, includes
substantially the entire United States of America) and that it is impossible to
specify more limited geographic regions, states, counties, metropolitan areas or
cities to which the noncompetition provisions of Section 8.1 shall be limited.
As a result, it is the intent of the parties hereto that the provisions of
Section 8.1 shall apply to restrict Employee’s activities as therein provided
with respect to all entities that compete with the business of Employer wherever
located.

9. Obligations to Refrain From Competing Unfairly:

9.1. In addition to the other obligations agreed to by Employee in this
Agreement, Employee agrees that during his employment with Employer and
following the termination of his employment by Employer he shall not at any
time, directly or indirectly, (a) induce, entice, or solicit any employee of
Employer or AmeriCredit Corp. to leave his employment, or engage in any
discussions or communications with any employee of Employer or AmeriCredit Corp.
concerning such employee’s employment or the possibility of such employee’s
leaving his employment or (b) contact, communicate or solicit any customer of
Employer or AmeriCredit Corp. derived from any customer list, customer lead,
mail, printed matter or other information secured from Employer, AmeriCredit
Corp. or their present or past employees, or (c) in any other manner use any
customer lists or customer leads, mail, telephone numbers, printed material or
material of Employer or AmeriCredit Corp. relating thereto.

10. Miscellaneous:

10.1. All notices and other communications required or permitted hereunder or
necessary or convenient in connection herewith shall be in writing and shall be
deemed to have been given when mailed by registered mail or certified mail,
return receipt requested, as follows (provided that notice of change of address
shall be deemed given only when received):

If to Employer or AmeriCredit Corp., then notice must be given to:

AmeriCredit Corp.

801 Cherry Street, Suite 3900

Fort Worth, Texas 76102

Attention: Cheryl Miller

With a copy to: the General Counsel (same address)

If to Employee, to:

Brian Mock

____________________

____________________

 

- 7 -



--------------------------------------------------------------------------------

or to such other names or addresses as Employer, AmeriCredit Corp. or Employee,
as the case may be, shall designate by notice to the other party hereto in the
manner specified in this Section 10.1.

10.2. This Agreement shall be binding upon and inure to the benefit of Employer,
its successors, legal representatives and assigns, and upon Employee, his heirs,
executors, administrators, representatives and assigns. Employee agrees that his
rights and obligations hereunder are personal to him and may not be assigned
without the express written consent of Employer and AmeriCredit Corp.

10.3. This Agreement may not be modified in any respect by any verbal statement,
representation or agreement made by any employee, officer, or representative of
Employer or by any written agreement unless signed by an officer of Employer who
is expressly authorized by Employer to execute such document.

10.4. (a) If any provision of this Agreement or application thereof to anyone or
under any circumstances shall be determined to be invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provisions or
applications of this Agreement which can be given effect without the invalid or
unenforceable provision or application.

(b) Without intending to limit the remedies available to Employer or AmeriCredit
Corp., it is mutually understood and agreed that Employee’s services are of a
special, unique, unusual, extraordinary and intellectual character giving them a
peculiar value, the loss of which cannot be reasonably or adequately compensated
in damages in an action at law, and, therefore, in the event of a breach by
Employee, Employer shall be entitled to equitable relief by way of injunction or
otherwise.

(c) Employee acknowledges that Sections 4, 8 and 9 are expressly for the benefit
of Employer and AmeriCredit Corp., that Employer and AmeriCredit Corp. would be
irreparably injured by a violation of Section 4, 8 and/or 9 and that Employer or
AmeriCredit Corp. would have no adequate remedy at law in the event of such
violation. Therefore, Employee acknowledges and agrees that injunctive relief,
specific performance or any other appropriate equitable remedy (without any bond
or other security being required) are appropriate remedies to enforce compliance
by Employer with Section 4, Section 8 and Section 9.

10.5. Employee acknowledges that, from time to time, Employer or AmeriCredit
Corp. may establish, maintain and distribute employee manuals or handbooks or
personnel policy manuals, and officers or other representatives of Employer or
AmeriCredit Corp. may make written or oral statements relating to personnel
policies and procedures. Such manuals, handbooks and statements are intended
only for general guidance. No policies, procedures or statements of any nature
by or on behalf of Employer or AmeriCredit Corp. (whether written or oral, and
whether or not contained in any employee manual or handbook or personnel policy
manual), and no acts or practices of any nature shall be construed to modify
this Agreement or to create express or implied obligations of any nature to
Employee.

10.6. The laws of the State of Texas will govern the interpretation, validity
and effect of this Agreement without regard to the place of execution or the
place for performance thereof, and Employer and Employee agree that the state
and federal courts situated in Tarrant County, Texas shall have personal
jurisdiction over Employer and Employee to hear all disputes arising under this
Agreement. This Agreement is to be at least partially performed in Tarrant
County, Texas, and, as such, Employer and Employee agree that venue shall be
proper with the state or federal courts in Tarrant County, Texas to hear such
disputes. In the event either Employer or Employee is not able to effect service
of process upon the other with respect to such disputes, Employer and Employee
expressly agree that the Secretary of State for the State of Texas shall be an
agent of Employer and/or the Employee to receive service of process on behalf of
Employer and/or the Employee with respect to such disputes.

 

- 8 -



--------------------------------------------------------------------------------

11. Additional Instruments:

Employee and Employer shall execute and deliver any and all additional
instruments and agreements that may be necessary or proper to carry out the
purposes of this Agreement.

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first written above.

 

AmeriCredit Financial Services, Inc. By:       AmeriCredit Corp. By:      
EMPLOYEE: By:       Brian Mock

 

- 9 -